Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-46 are pending.
This action is in response to communications filed 6/13/2022, where Applicant amended claims 33, 37, 39-42, and 44-45, and canceled claims 1-32 and 46.
Claims 33-45 are hereby allowed. 

 Allowable Subject Matter
Claims 33-45 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims
1.– 32.  (Cancelled).

33.	(Currently Amended)  A method of determining an end-to-end (E2E)  service level for a heterogeneous transport network by a network management entity, the heterogeneous transport network comprising a plurality of network domains, each network domain comprising physical communications network entities under the control of a respective physical network controller and the E2E service level corresponding to an aggregated service level of each one of the plurality of network domains involved in an E2E path carrying data, the method comprising: 
obtaining a first set of service level data for each one of the plurality of network domains, the first set of service level data for each of the plurality of network domains comprising a summarized set of data derived from service level data monitored by the corresponding network domain of the plurality of network domains; 
determining the end-to-end service level based on the obtained first set of service level data for each of the plurality of network domains[[,]];
translating the summarized set of data for each one of the plurality of network domains [[in]] into a format independent of a technology of the respective network domain and in a common format for a plurality of the network domains;
based on the translated summarized set of data for each of the plurality of network domains:
determining that a first network domain is not satisfying one or more performance criteria for the first network domain;
selecting a second network domain for which the first set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and
requesting the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

34.	(Currently Amended) The method as claimed in claim 33, wherein the communications network is divided into a plurality of network slices, wherein a network slice provides network capabilities for an end-to-end service and the service level data for the plurality of network domains comprises service level data for one or more network domains associated with one of the plurality of network slices.

35.	(Currently Amended) The method as claimed in claim 33, wherein the obtaining the first set of service level data or a second set of service level data comprises:
requesting the first set of service level data or second set of service level data and receiving, in response, the requested set of service level data for the one or more network domain.

36.	(Currently Amended) The method as claimed in claim 33, further comprising:
translating a E2E network service level constraint into a network domain service level constraint for the plurality of network domains; and 
signaling the network domain service level constraint for the one or more network domain.

37.	(Previously Presented) A method of monitoring a local service level in a domain control entity configured to control a network domain in a heterogeneous transport network, the network domain comprising physical communications network entities under the control of the domain control entity, the method comprising: 
monitoring service level data for the network domain;
summarizing the monitored data into a first set of service level data, the summarizing the monitored data into a first set of service level data comprising translating the monitored data into a common format and in a format independent of a technology of the network domain; 
reporting the first set of service level data to a network management entity for determining an E2E service level for the heterogeneous transport network, the E2E service level corresponding to an aggregated service level of each one of the plurality of network domains involved in an E2E path carrying data;
determining that a first network domain is not satisfying one or more performance criteria for the first network domain;
selecting a second network domain for which the first set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and
requesting the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

38.	(Previously Presented) The method as claimed in claim 37 wherein the summarizing the monitored data into a first set of service level data comprises one or more of: 
an average over time, an aggregate of a plurality of data flows, a subset of monitored data.

39.	(Previously Presented) The method according to claim 37, further comprising: 
receiving a request for additional information to the first set of service level data,
reporting a second set of service level data comprising additional information to the first set of service level data; 
determining a violation of a service level performance criteria;
reporting service level data pertaining to the violated service level performance criteria; 
receiving service level constraints for determining service level performance; 
monitoring the service level for the domain according to the service level constraints, the service level constraints comprising constraints for the E2E service level; 
translating the received E2E service level constraints into constraints applicable to the domain; and
monitoring the service level for the domain according to the translated service level constraints applicable to the domain.

40.	(Currently Amended) A network management entity comprising a memory coupled to processing circuitry for determining an end-to-end (E2E) service level in a heterogeneous transport network comprising a plurality of network domains, each network domain comprising physical communications network entities under the control of a respective physical network controller and the E2E service level corresponding to an aggregated service level of each one of the plurality of network domains involved in an E2E path carrying data, the network management entity configured to: 
obtain a first set of service level data for each of the plurality of network domains, the first set of service level data for each of the plurality of network domains comprising a summarized set of data derived from service level data monitored by the corresponding network domain of the plurality of network domains; 
determine an E2E service level based on the obtained first set of service level data for each of the plurality of network domains ;
translate the summarized set of data for each of the plurality of network domains [[in]] into a format independent of a technology of the respective network domain and in a common format for a plurality of the network domains;
based on the translated summarized set of data for each of the plurality of network domains:
determine that a first network domain is not satisfying one or more performance criteria for the first network domain;
select a second network domain for which the first set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and
request the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

41.	(Currently Amended) The network management entity as claimed in claim 40, further configured to compare the determined E2E service level with an E2E service level performance criteria, wherein the network management entity is configured to obtain a second set of service level data for the one or more network domain when the determined E2E service level is not satisfying the E2E service level performance criteria; wherein the second set of service level data comprises additional information to the first set of service level data, further configured to:
compare the one or more first set of service level data with one or more performance criteria for the one or more network domain; wherein the network management entity is configured to obtain a second set of service level data for the one or more network domain when the one or more first set of service level data is not satisfying the performance criteria for the one or more network domain, wherein the second set of service level data comprises additional information to the first set of service level data, and further configured to;
determine that one or more network domain is not satisfying one or more performance criteria for the one or more network domain, wherein the network management entity is further configured to select a second network domain for which the first or second set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and wherein the network management entity is further configured to request the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

42.	(Currently Amended) A network domain control entity comprising a memory coupled to processing circuitry configured to monitor service level data in a network domain of a heterogenous transport network, the network domain comprising physical communications network entities under the control of the network domain control entity, the network domain control entity configured to:
monitor service level data for the network domain;
summarize the monitored data into a first set of service level data, the summarized monitored data comprising translated monitored data in a common format and in a format independent of a technology of the network domain; 
report the first set of service level data to a network management entity for determining an E2E service level for the communications network, the E2E service level corresponding to an aggregated service level of each one of the plurality of network domains involved in an E2E path carrying data;
determine that a first network domain is not satisfying one or more performance criteria for the first network domain;
select a second network domain for which the first set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and
request the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

43.	(Previously Presented) The network domain control entity according to claim 42, further configured to report a second set of service level data, wherein the second set of service level data comprises additional information to the first set of service level data.

44.	(Currently Amended) A non-transitory computer storage medium storing a computer program for determining an end-to-end (E2E)  service level for a heterogeneous transport network comprising a plurality of network domains, each network domain comprising physical communications network entities under the control of a respective physical network controller, the 
obtain a first set of service level data for each one of the plurality of network domains, the first set of service level data for each of the plurality of network domains comprising a summarized set of data derived from service level data monitored by a corresponding network domain of the plurality of network domains; 
determine the end-to-end service level based on the obtained first set of service level data for the plurality of network domains[[,]];
translate the summarized set of data for each one of the plurality of network domains [[in]] into a format independent of a technology of the respective network domain and in a common format for a plurality of the network domains;
based on the translated summarized set of data for each of the plurality of network domains:
determine that a first network domain is not satisfying one or more performance criteria for the first network domain;
select a second network domain for which the first set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and
request the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

45.	(Currently Amended) A non-transitory computer storage medium storing a computer program for monitoring a local service level, the 
monitor service level data for the network domain;
summarize the monitored data into a first set of service level data, the summarized monitored data comprising translated monitored data in a common format and in a format independent of a technology of the network domain 
report the first set of service level data to a network management entity for determining an E2E service level for the communications network, the E2E service level corresponding to an aggregated service level of each one of the plurality of network domains involved in an E2E path carrying data;
determine that a first network domain is not satisfying one or more performance criteria for the first network domain;
select a second network domain for which the first set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and
request the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

46.	(Cancelled).




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record taken singularly or in combination teaches or suggests translating the summarized set of data for each one of the plurality of network domains into a format independent of a technology of the respective network domain and in a common format for a plurality of the network domains; based on the translated summarized set of data for each of the plurality of  network domains:  determining that a first network domain is not satisfying one or more performance criteria for the first network domain; selecting a second network domain for which the first set of service level data are over-performing with respect to the one or more performance criteria for the second network domain; and requesting the second network domain to maintain or increase one or more performance criteria for the second network domain to compensate for the first network domain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THORNE E WAUGH/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457